DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0314666 A1 to Saito et al. (“Saito”) in view of U.S. Patent Application Publication No. 2016/0190297 A1 to Kudymov et al. (“Kudymov”) and U.S. Patent Application Publication No. 2007/0224710 A1 to Palacios et al. (“Palacios”).				As to claim 1, although Saito discloses a semiconductor structure, comprising: a substrate (1); a gate structure (5, 6, 9, 10) on the substrate (1), comprising: a gate electrode (5, 6) on the substrate (1); and a gate layer (9, 10) on the gate electrode (5, 6), wherein the gate layer (9, 10) has at least one notch (protruded 10 creates the notch), and the gate layer (9, 10) exposes the gate electrode (5, 6) from a top view projecting the gate electrode (5, 6) and the gate layer (9, 10) onto the substrate (1), wherein in a normal direction of the substrate (1), a side surface of the gate electrode (5, 6) and a side surface of the gate layer (9, 10) are coplanar (top/bottom); a source structure (3, 12) and a drain structure (4) on opposite sides of the gate structure (5, 6, 9, 10), wherein an electric potential of the gate structure (5, 6, 9, 10) is different from an electric potential of the source structure (3, 12) (See Fig. 4, Fig. 7, Fig. 8, ¶ 0019, ¶ 0033, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045) (Notes: the gate structure is between the source and drain structures and controlling the channel), Saito does not further disclose wherein the gate layer is a gate metal layer, and a doped compound semiconductor layer disposed on the substrate, wherein a side surface of the doped compound semiconductor layer is aligned with the side surface of the gate electrode and the side surface of the gate metal layer.									However, Kudymov does disclose wherein the gate layer (140, 310) is a gate metal layer (140, 310) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0005, ¶ 0019, ¶ 0020, ¶ 0031, ¶ 0033, ¶ 0034, ¶ 0036, ¶ 0039, ¶ 0042, ¶ 0043, ¶ 0045, ¶ 0047, ¶ 0049).				Further, Palacios does disclose and a doped compound semiconductor layer (401, 906, 1006) disposed on the substrate (405, 905, 1005), wherein a side surface of the doped compound semiconductor layer (401, 906, 1006) is aligned with the side surface of the gate electrode (400, 901, 1001) (See Fig. 4, Fig. 9, Fig. 10, ¶ 0076, ¶ 0077, ¶ 0078, ¶ 0083, ¶ 0086, ¶ 0094, ¶ 0095, ¶ 0096, ¶ 0097).				In view of the teachings of Kudymov and Palacios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Saito to have wherein the gate layer is a gate metal layer, and a doped compound semiconductor layer disposed on the substrate, wherein a side surface of the doped compound semiconductor layer is aligned with the side surface of the gate electrode and the side surface of the gate metal layer because a gate metal layer as a gate field plate is commonly applied in the art to control the electric field around the channel and improve the shielding (See Kudymov ¶ 0005, ¶ 0019, ¶ 0043). Further, the doped compound semiconductor formed to be self-aligned with the side surface of the gate electrode and thus aligned with the side surface of the gate metal layer can locally change the electric field distribution to reduce the crowding of the electric field lines to improve the breakdown voltage and performance (See Palacios ¶ 0077, ¶ 0078, ¶ 0083, ¶ 0094).										Further regarding claim 1, the claim limitation “wherein an electric potential of the gate structure is different from an electric potential of the source structure” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													As to claim 2, Saito further discloses wherein the notch (protruded 10 creates the notch) faces toward a direction of the source structure (3, 12) in a horizon direction (See Fig. 7, Fig. 8).											As to claim 3, Saito in view of Kudymov discloses further comprising a dielectric layer (11) disposed in the notch (protruded 10 creates the notch) of the gate metal layer (9, 10) (See Saito Fig. 8).										As to claim 4, Saito further discloses wherein the notch (protruded 10 creates the notch) has a shape of a rectangle, a trapezoid or a triangle (See Fig. 7).			As to claim 8, Saito further discloses wherein the notch (protruded 10 creates the notch) exposes a first side of the gate electrode (5, 6) and aligns with a second side opposite to the first side of the gate electrode (5, 6) (See Fig. 7) (Notes: aligns to be parallel).													As to claim 9, Saito in view of Kudymov further discloses wherein a length of the gate metal layer (9, 10) on opposite sides of the notch (protruded 10 creates the notch) is greater than or equal to five times of a thickness of the gate metal layer (9, 10) (See Fig. 7) (Notes: the extended gate metal layer toward the drain structure is greater than or equal to five times of a thickness of the gate metal layer, where the thickness of the gate metal layer is a thin via connection in the first field insulating film. Further, it would have been obvious to have a longer length to control a field between the gate and drain structures and a thinner via connection to minimize the device dimension).			As to claim 10, Saito in view of Kudymov further discloses wherein the source structure (3, 12) comprises: a source electrode (3) on the substrate (1); and a source metal layer (12) on the source electrode (3) and electrically connected to the source electrode (3) (See Fig. 8).										As to claim 11, Saito in view of Kudymov further discloses wherein the source metal layer (12) extends toward the drain structure (4) and extends beyond the gate metal layer (9, 10) (See Saito Fig. 8 and Kudymov Fig. 2).						As to claim 12, Saito in view of Kudymov further discloses wherein the source metal layer (12/145, 210) has at least one opening (d4, d9) (See Kudymov Fig. 2).			As to claim 13, Saito in view of Kudymov further discloses wherein the source structure (3, 12/125, 145) further comprises an another source metal layer (210) on the source metal layer (12/145), wherein the another source metal layer (210) is electrically connected to the source electrode (3/125) (See Saito Fig. 8 and Kudymov Fig. 2).		As to claim 14, Saito in view of Kudymov further discloses wherein the another source metal layer (210) extends toward the drain structure (4/130) and extends beyond the source metal layer (12/145) (See Saito Fig. 8 and Kudymov Fig. 2).			As to claim 15, Saito in view of Kudymov further discloses wherein the another source metal layer (210) has at least one opening (d9, between 145 and 210) (See Kudymov Fig. 2) (Notes: the opening created by the another source metal layer is filled by 195).												As to claim 16, Saito in view of Kudymov further discloses wherein a width (d9) of the opening (d9, between 145 and 210) of the another source metal layer (210) is less than a width (d4) of an opening (d4, between 140 and 145) of the source metal layer (12/145) (See Saito Fig. 8 and Kudymov Fig. 2).							As to claim 21, Saito in view of Kudymov further discloses wherein the gate electrode (5, 6) has a first side surface and a second side surface opposite to the first side surface, wherein in a normal direction of the substrate (1), the first side surface of the gate electrode (5, 6) and a first side surface of the gate metal layer (9, 10/140, 310) are coplanar, and the second side surface of the gate electrode (5, 6) and a second side surface of the gate metal layer (9, 10/140, 310) are coplanar (See Saito Fig. 7).		As to claim 22, Saito in view of Kudymov discloses further comprising a dielectric layer (245) on the substrate (1/105), wherein in a cross-sectional view, the dielectric layer (245) covers an entire top surface of the gate electrode (5, 6/135) (See Saito Fig. 8 and Kudymov Fig. 2) (Notes: the limitation “cover” is defined as to place something over or upon, as for protection, concealment, or warmth by DICTIONARY.COM such that the dielectric layer covers the gate electrode to protect and isolate the gate electrode).	

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.	

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Chen et al. (US 2010/0084687 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815